Citation Nr: 1537820	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  07-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 11, 2011, and a disability rating in excess of 50 percent on and after July 11, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, from July 1990 to August 1991, and from January 2000 to April 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a December 2011 decision, the Board denied the appeal for a higher disability rating for the Veteran's PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court set aside the Board's decision and remanded the matter to the Board.  The case was remanded by the Board in May 2014.

The Veteran was scheduled for a videoconference hearing in June 2009, but did not report for the proceeding.  Neither the Veteran nor his representative has requested that the hearing be rescheduled or provided good cause.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A March 2015 letter from a therapist with the Charleston, South Carolina, Vet Center indicates that the Veteran receives mental health treatment from that facility.  However, records of this treatment are not in evidence.  As any such records are likely to have bearing on the Veteran's claims for entitlement to an increased disability rating for PTSD and entitlement to a TDIU, the Board finds that remand is warranted so they may be obtained.

Additionally, pursuant to the Board's May 2014 remand, in December 2014 the Veteran was mailed an application for TDIU and notice regarding the development of a TDIU claim.  While the letter was not returned as undeliverable, VA received a change of address for the Veteran soon thereafter.  As the Veteran did not complete and return the TDIU application, it is unclear if it was received prior to his change of residence.  As such, the Board finds that upon remand the Veteran should again be provided with notice regarding his TDIU claim and the opportunity to submit an application, and that the claim should be appropriately developed by the RO.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain all VA records dated from January 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any and all records of the Veteran's treatment at the Charleston Vet Center.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO.

4.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include requesting, with the Veteran's assistance, all records from his previous employers, including any medical records and/or administrative decisions pertaining to disability benefits.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

5.  If the schedular requirements for TDIU are not met at any time during the period on appeal, refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU rating.

6.  After all development has been completed, re-adjudicate the claims of entitlement to a disability rating in excess of 30 percent for PTSD prior to July 11, 2011, and a disability rating in excess of 50 percent on and after July 11, 2011, and entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




